On Appellants’ Motion for Rehearing.
BLAIR, Justice.
On motion for rehearing ap-, pellant contends that we erred in holding that since it failed to introduce in evidence the original stock certificates, it cannot be assumed that they contained the same provision as to the option of appellant to redeem the stock as was contained in the certificate for 5 shares reissued to appellees February 17, 1933. But even if we did err in so holding, which we do not concede, we are of the view that the parol contract, made prior to the issuance of the certificate, in absence of any evidence that *241appellees knew or could have known what the provisions of the certificate were or might he, did not preclude them from setting up the parol contract of purchase of the stock with option to require appellant to redeem the stock at the price paid on demand of appellees. Unless it is agreed otherwise, a stock certificate is not necessarily a part of the contract to purchase the shares of a corporation. A stock certificate is merely evidence of the fact that the holder whose name appears therein is the owner of the shares or interest specified, according to the books and records of the corporation. The ownership of the shares may exist without the possession of any certificate. And neither in fact-nor in law is a certificate of stock the same thing as the shares that it represents. Yeaman v. Galveston City Co., 106 Tex. 389, 167 S.W. 710, Ann.Cas.1917E, 191; Turner v. Cattleman’s Trust Co. (Tex.Com.App.) 215 S.W. 831; Strange v. H. & T. C. Ry. Co., 53 Tex. 162; Automobile Mtg. Co. v. Ayub (Tex.Com.App.) 266 S.W. 134. Nor is there any conflict between the option of appellant to repurchase the stock at $110 per share as contained in the certificate in evidence, and the alleged parol option of appellees to require appellant to repurchase the stock on demand at only $96 per share.
The motion is overruled.
Overruled.